Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of February 1, 2008 to February 29, 2008 CITYVIEW CORPORATION LIMITED SEC File No. 00028794 Level 9, 28 The Esplanade, Perth Western Australia 6000 (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F). Form 20-Fþ Form40 -F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No (If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Level 9, 28 The Esplanade, Perth, Western Australia, 6000 PO Box 5643 St Georges Terrace, Perth, Western Australia, 6831 Telephone: (61-8) 9acsimile: (61-8) 9226 4799 Email: info@cityviewcorp.com Web: www.cityviewcorp.com ABN: 59 : SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CITYVIEW CORPORATION LIMITED (Registrant) Dated: March 14, 2008 (Signed by) P M SMYTH Chief Executive Level 9, 28 The Esplanade, Perth, Western Australia, 6000 PO Box 5643 St Georges Terrace, Perth, Western Australia, 6831 Telephone: (61-8) 9acsimile: (61-8) 9226 4799 Email: info@cityviewcorp.com Web: www.cityviewcorp.com ABN: 59 : LIST OF AUSTRALIAN STOCK EXCHANGE (ASX) DOCUMENTS For the month of February 1, 2008 to February 29, 2008 Longonjo update Technical team to Angola Level 9, 28 The Esplanade, Perth, Western Australia, 6000 PO Box 5643 St Georges Terrace, Perth, Western Australia, 6831 Telephone: (61-8) 9acsimile: (61-8) 9226 4799 Email: info@cityviewcorp.com Web: www.cityviewcorp.com ABN: 59 : ASX: CVI NASD OTCBB: CTVWF FSE: C4Z ASX / MEDIA RELEASE February 7, 2008 ANGOLA: LONGONJO UPDATE Below is an update to the Longonjo Project geological report that was filed on February 1, 2008. Within the Longonjo metals licence area of 3,764 square kilometres, two key targets have been identified: Catabola (copper-gold) and Longonjo Carbonatite (rare earths). A double barrel wire line drill rig of 47.6 mm core size and manned by a Brazilian crew is now on site at Catabola. The dry season, which is the ideal drilling time, is April to October. However in order to fast track the programme and despite very difficult weather conditions, CityView successfully mobilised during the wet season. A test well is currently in progress, with JORC drilling due to commence later this month upon arrival of the Aurum geologists. Initially twenty exploration holes of up to 150 metres each will be drilled across Cassenha Hill, the main target area at Catabola. The mineralised zones at Catabola are represented by a number of parallel veins: the eastern group of veins run for approximately 350 metres along strike, with an overall width of 70 metres: in the west, a single vein outcrops for more than 650 metres with a width of 10-12 metres. The objective of the Catabola drilling programme is to test the extent of mineralisation to a vertical depth of approximately 150 metres. Level 9, 28 The Esplanade, Perth, Western Australia, 6000 PO Box 5643 St Georges Terrace, Perth, Western Australia, 6831 Telephone: (61-8) 9acsimile: (61-8) 9226 4799 Email: info@cityviewcorp.com Web: www.cityviewcorp.com ABN: 59 : Following the discovery of several new mineralised zones to the south of Catabola, a geological mapping and geophysical prospecting programme will also be carried out to extend the known mineralisation and find similar mineralised structures. Upon completion of the Catabola drilling, the rig will be moved to Longonjo Carbonatite for the drilling of eight exploration holes of approximately 100 metres each on the southern part of the Chimbulundu Hill. CityView controls a 79% working interest in Longonjo, with the remaining 21% held by Fortitude Minerals Limited (Fortitude). Fortitude has 41,543,885 shares on issue (US$1.39 per share) of which 7,518,885 are held by CityView. CityView plans to transfer its 79% interest in Longonjo and Ucua to Fortitude for an allotment of 15 million Fortitude shares. This will increase CityViews holding in Fortitude to 39.4%, being 22,518,885 shares (Aus$34.6 million : US$31.3 million) out of a projected total of 57,193,885 shares. In order to consolidate its ownership of Fortitude, CityView intends to continue to lift its holding in Fortitude through a combination of share acquisitions and subscriptions. Fortitude controls 15,000 square kilometres of prime mineralised areas in Angola which include five copper licences running along the western seaboard of Angola. With the arrival of a second rig, drilling of the principal target Cachoeiras de Binga is scheduled to commence by May 2008. The objective is to confirm the 6,000 metres of historical drilling to a JORC standard in order to complete a bankable feasibility for production of copper. Level 9, 28 The Esplanade, Perth, Western Australia, 6000 PO Box 5643 St Georges Terrace, Perth, Western Australia, 6831 Telephone: (61-8) 9acsimile: (61-8) 9226 4799 Email: info@cityviewcorp.com Web: www.cityviewcorp.com ABN: 59 : The following drillholes are planned at Catabola Arimuth (True) Hole ID X Y Depth Dip CAT001 507035 8550915 100 50 -45 CAT002 507082 8550956 130 50 -45 CAT003 507064 8550869 100 45 -45 CAT004 507115 8550920 130 45 -45 CAT005 507089 8550842 80 40 -45 CAT006 507126 8550885 150 40 -45 CAT007 507114 8550785 110 47 -45 CAT008 507165 8550838 130 47 -45 CAT009 507119 8550738 110 47 -45 CAT010 507183 8550800 130 47 -45 CAT011 507194 8550733 100 27 -45 CAT012 507227 8550797 130 27 -45 CAT013 507264 8550708 100 20 -45 CAT014 507289 8550772 130 20 -45 CAT015 507353 8550698 90 10 -45 CAT016 507361 8550745 130 10 -45 CAT017 507417 8550692 90 5 -45 CAT018 507420 8550740 130 5 -45 CAT019 507472 8550690 90 3 -45 CAT020 507474 8550739 130 3 -45 Co-ordinates in Angola/Clarke 1880, Camacupa UTM 33/S Level 9, 28 The Esplanade, Perth, Western Australia, 6000 PO Box 5643 St Georges Terrace, Perth, Western Australia, 6831 Telephone: (61-8) 9acsimile: (61-8) 9226 4799 Email: info@cityviewcorp.com Web: www.cityviewcorp.com ABN: 59 : ASX: CVI NASD OTCBB: CTVWF FSE: C4Z ASX / MEDIA RELEASE February 21, 2008 Technical team to Angola CityView advises that following the meeting in Lisbon this week with its Angolan co-venturers, a full technical team is en route to Luanda. The team is headed by Mr Conrad Maher, the Chairman of CityViews Advisory Board, and will evaluate the data on the designated onshore and offshore oilfields. Upon conclusion of the recommendation of the Advisory Board, it is the intention of the parties to proceed to definitive contract. Accompanying Conrad Mahers oil and gas team is a mining team chaired by Mr Ian Egan who are preparing the Fortitude work programme: a key priority being to complete a mining feasibility study on Cachoeiras as quickly as possible. The Aurum geological team has already departed for Angola to be on site to supervise the JORC drilling at Longonjo. Whilst in Luanda the mining technical team will be evaluating the kimberlite and alluvial diamond concessions being offered to CityView. This will entail a complete review of the production plan including the proposed operating plant and onsite facilities and representation offices in Luanda. Level 9, 28 The Esplanade, Perth, Western Australia, 6000 PO Box 5643 St Georges Terrace, Perth, Western Australia, 6831 Telephone: (61-8) 9acsimile: (61-8) 9226 4799 Email: info@cityviewcorp.com Web: www.cityviewcorp.com ABN: 59 : INFORMATION SUPPLIED TO AUSTRALIAN SECURITIES INVESTMENT COMMISSION (ASIC) For the month of February 1, 2008 to February 29, 2008 PROVIDED TO THE SECURITIES AND EXCHANGE COMMISSION Level 9, 28 The Esplanade, Perth, Western Australia, 6000 PO Box 5643 St Georges Terrace, Perth, Western Australia, 6831 Telephone: (61-8) 9acsimile: (61-8) 9226 4799 Email: info@cityviewcorp.com Web: www.cityviewcorp.com ABN: 59 :
